Citation Nr: 1219516	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for spondylolisthesis, lumbosacral spine, L-5/S-1, with spondylolysis, lumbar spine, L-5 (low back disability), prior to January 26, 2007. 

2.  Entitlement to an evaluation in excess of 20 percent for a low back disability, since January 26, 2007. 

3.  Entitlement to a rating in excess of 10 percent for right knee disability.

4.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1973 to August 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which denied increased evaluations for the low back and right knee disabilities.  During the course of the appeal, the RO in March 2007 granted an increased 20 percent evaluation for the low back disability effective from January 27, 2007.  Both periods of evaluation remain on appeal.  

In June 2010, a hearing was held before the undersigned at the RO (Travel Board); a transcript of the hearing is associated with the claims file.  In September 2010 the Board remanded the case for additional development.

In a February 2006 rating decision, service connection for right and left lower extremity radiculopathy, each rated 10 percent effective August 28, 2006, was granted.  The Veteran has not disagreed with that rating decision, and the matters of the ratings for right and left lower extremity radiculopathy, although related to the low back disability, are not before the Board.



FINDINGS OF FACT

1.  Prior to January 26, 2007 the Veteran's low back disability was not shown to have been manifested by limitation of thoracolumbar spine forward flexion to less than 60 degrees, combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; incapacitating episodes of disc disease were not shown.

2.  Since January 26, 2007 the Veteran's low back disability is not shown to be manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; incapacitating episodes of disc disease are not shown.

3.  The 10 percent evaluation assigned under Code 5257, effective August 20, 1976, is protected.

4.  Prior to October 28, 2010, the Veteran's service connected right knee disability was manifested by limitation of motion in flexion to 120 degrees; there was no instability, subluxation, limitation of extension, or radiographic evidence of degenerative changes of the knee.  

5.  Since October 28, 2010, there is radiographic evidence of degenerative changes of the right knee, but there is no limitation of motion in any plane, instability, or subluxation.

6.  The Veteran's service-connected disabilities include: a low back disability rated 10 percent prior to January 26, 2007 and 20 percent from that date; a right knee disability rated 10 percent, a left knee disability rated 10 percent, and radiculopathy of the left and right lower extremities rated 10 percent each.

7.  The Veteran's service-connected disabilities do not preclude him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a low back disability prior to January 26, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5241, 5243 (2011).  

2.  The criteria for an evaluation in excess of 20 percent for a low back disability since January 26, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5241, 5243 (2011).  

3.  The criteria for an evaluation in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.951(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2011).  

4.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January, March, and October 2006 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, and informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran's pertinent treatment records have been secured.  In full compliance with the Board's September 2010 remand instructions the RO secured Social Security Administration (SSA) records and arranged for a VA examination in October 2010 (knee and back).  That examination is adequate as the examiner expressed familiarity with the history of the Veteran's disabilities, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Evidence

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

A December 2005 private outpatient treatment record notes that the Veteran stated that last August he started getting a recurrence of some of his back and leg pain symptoms and had about a year of pain free interval before that.  He reported pain on the left side noted to be of a L5 type distribution.  

A January 2006 private outpatient treatment record notes that the Veteran's provider thought that based on his symptoms it did not sound like the epidural injection helped much, although he did have periods where he was free from pain.  

Several VA examinations were conducted in March 2006.  At the spine examination the Veteran reported that he was employed as a hospital auditor and that his low back pain had persisted for many years resulting in a spinal fusion and discectomy in 2004.  He reported pain in his lower back that radiated down both legs to his toes with a tingling sensation, which was constant, sharp, achy, and burning.  He reported flare-ups with pain rated 10/10 approximately four times per year which lasted approximately 3 weeks. Precipitating factors included prolonged standing (over 15 minutes) and prolonged sitting (without lumbar support).  Alleviating factors included heat and changing position.  During flare-ups the Veteran reported that his daily activities (self-care) were impacted by his limited movement and that he could not get out of bed or a chair.  The Veteran used a cane and brace in the past but did not do so currently.  He reported that he could walk a quarter of a mile before his back started to flare-up.  If his back was not flared-up it did not impair his usual daily activities, self-care, or occupational activities.  He reported that he started his last job in January 2006, missed three days of work, and had an epidural injection prior to starting.  The Veteran had negative straight leg raising bilaterally.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 80 degrees and to 70 degrees on repetition, extension to 20 degrees and to 15 degrees on repetition, left lateral flexion to 15 degrees, and right lateral flexion and bilateral rotation to 15 degrees, all with pain at end-points but no other limitation on repetition.  There was no lordosis, kyphosis, or ankylosis.  There was no fatigue, weakness, lack of endurance, or incoordination.  The Veteran's lower extremities revealed intact vibratory sensation and light filament sensation distally and 5/5 strength.  Achilles tendon reflexes were +1 bilaterally.  The examiner noted that the Veteran called in sick on days he missed work but did not have physician prescribed bed rest.  

At a VA general medical examination in March  006, the Veteran reported intermittent right knee pain rated 2/10 with weakness, stiffness, swelling, and locking.  Factors precipitating flare-ups included cold weather, walking, and stepping wrong with pain rated 4/10 occurring approximately once a week for two hours, but not causing impairment in his activities of daily living and self care or ability to do his job.  Range of motion testing revealed extension to 0 degrees and flexion to 125 degrees, without further limitation on repetitive testing.  Stability testing was negative.  It was noted that the Veteran's physical limitations included: (1) no lifting over 25 pounds and no repetitive lifting from 15 to 25 pounds more than 6 times per hours; (2) no climbing ladders; (3) no repetitive back bending more than 5 times per hour; (4) no prolonged waling or standing more than 15 minutes combined per hour; (5) no prolonged keyboarding more than 20 minutes per hour; (6) ergonomic lumbar support for chairs.  There were no radiographic findings showing any degenerative changes of the right knee joint.  

On January 2007 VA spine examination the Veteran reported that he had radicular symptoms of pain and paresthesias that had been worsening consistently and back pain rated 7-9/10 that was chronic and sharp in nature.  The Veteran took Tramadol with mild relief of pain.  The Veteran reported flare-ups that occurred with changes in posture or bending more than 5 minutes.  He denied bowel or bladder complaints.  He ambulated without assistive devices, had a lumbar brace, and was limited to walking half of a block, without unsteadiness.  The examiner noted that the Veteran had limitations in continued sitting, standing, and ambulation with diminished driving tolerance.  The Veteran had a kyphotic spine, guarded posture, and an antalgic gait.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 60 degrees, extension to 15 degrees with pain, with bilateral flexion and rotation to 20 degrees with endpoint pain.  There was additional pain on repetitive testing but no change in range of motion.  There was diffuse tenderness in the mid-lumbar and lower lumbosacral areas.  There were no muscle spasms.  On neurological examination the Veteran had diminished sensation predominantly in the L5 distribution in the left lower extremity compared to the right side.  There was no muscle focal weakness and symmetrical but sluggish reflexes.        

In February 2007 correspondence the Veteran stated that he continued to have daily episodes of back pain causing limitations in walking, standing, sitting, bending, and sleeping.  He noted that he occasionally reverted to using a back brace and cane but was able to minimize such by controlling his daily activities.  He noted that his right knee continued to show occasional instability if stressed (i.e., it buckled and swelled after prolonged standing or walking) and that his knee would sometimes lock into position with great pain.  He noted that contrary to the prior examination report he experienced flare-ups of back pain on a daily basis, which caused him to shift positions frequently in a work environment.  He alleged that the examination was an isolated time period and not indicative of daily activities and that he woke up during the night due to muscle spasms.  

A January 2008 private hospital record notes that the Veteran denied back pain, but reported that he had tripped three weeks prior and had been having episodic low back pain with decreased sensation of the lateral side of his feet.  He stated that he normally had sciatica in his left leg which had been stable and that he had no weakness to his legs, allowing him to walk at his baseline.  He denied bowel or bladder changes.  Examination revealed that the Veteran moved his lower extremities well with 5/5 motor strength, normal sensory to light touch of the feet, and no clonus of the lower extremities.  The assessment noted that the Veteran's back pain was slightly worsening, there was no tenderness in the lumbar spine, the Veteran had negative straight leg raising bilaterally, and that there were no signs of neurological deficit.  

A December 2008 private examination report notes that the Veteran complained of back pain, knee pain, coronary artery disease, and organic brain damage.  He reported a history of multiple aches and pains including in the lumbar spine and knees.  He reported that he had constant back pain that was aggravated by standing, walking, bending forward, lifting, carrying, or pushing.  He could walk for 10 minutes before feeling tired, experienced sciatica pain in both legs while bending, and his treatment consisted of pain killers, chiropractic and physical therapy, and surgery, with improvement overall.  Examination of the back revealed moderate pain on palpation, and a range of motion of flexion to 50 degrees with normal extension and rotation.  Deep tendon reflexes were +1 on all sites, motor and sensory examination were normal, and station gait and balance were normal.  Range of motion of the knees was normal with moderate crepitus.  

An April 2008 emergency room report notes that the Veteran had no sensory or neurological deficit and normal range of motion of the lower extremities.  

An April 2008 private outpatient treatment record notes that the Veteran occasionally had flare-ups of back pain requiring some time off work (about once a month requiring him to miss a day).  

A May 2008 letter from the Veteran's physician notes that the Veteran was under his care for coronary artery disease, hypertension, and hyperlipidemia and that he was not able to continue his current employment at his current position due to a very high stress environment which had a significant negative effect on his health. 
A September 2009 SSA determination notes that the Veteran was found to be disabled on October 1, 2008 due to lumbar spondylosis s/p surgery, organic brain syndrome related to multiple heart surgeries, depression, anxiety, and heart disease.  It was also noted that the Veteran did very skilled work and that his treating neurologist supported disability basically based on his observation of cognitive decline and other mental factors which were also supported in the neuropsychological testing.   

A September 2009 letter from the Veteran's physician Dr. D.M. notes that the Veteran was under his care for lumbar spondylosis, depression, and organic brain syndrome, that the combination of these factors had a significant impact on his ability to function on a day to day basis, and that it was his opinion that the Veteran was 100 percent disabled from gainful employment.  

At the June 2010 Travel Board hearing the Veteran testified that he would experience increased back symptoms while working, had to lie on the floor of his office, and had difficulty sleeping.  He reported that he had sharp pains in his back on a daily basis which would be caused by prolonged sitting, bending, standing, and walking, as well as pain down both legs and that he would wake up with sharp pains and back spasms.  He noted that after about 15 minutes of standing he would feel shooting pain and would have to sit down.  He testified that his back was in the same condition when he filed his claim as it was on January 2007 VA examination.  Regarding his right knee the Veteran noted that he experienced buckling and swelling on use and could only walk approximately 220 yards.  He reported that he had a round loose body in the knee that occasionally caused it to lock up.  The Veteran testified that in occupational settings he could not lift things and had difficulty sitting for long periods of time without shifting.    

On October 2010 VA knee examination the Veteran reported an increase in aching symptoms of the right knee over the years with pain coming in flare-ups about once a week, lasting half a day.  The Veteran's treatment consisted of medication with good response.  The Veteran reported giving way, instability, pain, stiffness decreased speed of joint motion, locking episodes one to two times per year, repeated effusions, and moderate swelling weekly for a few hours, relieved by rest, elevation, and Tylenol.  The Veteran reported that standing was limited by his back and that he was unable to walk more than a few yards (and that walking and standing were limited by both his back and knee).  Examination of the knee revealed clicks and snaps, but no crepitation, grinding, instability, or patellar, meniscal, or tendon abnormality.  Range of motion testing of the right knee revealed flexion from 0 to 142 degrees with no objective evidence of pain with active motion.  There was no objective evidence of pain or additional limitations after repetitive testing.  There was no ankylosis.  X-rays were interpreted as revealing degenerative narrowing and irregularity in the medial and lateral joint compartments.  The Veteran reported that he was currently unemployed and received 100% disability from SSA due to his heart, a paralyzed diaphragm, brain damage, and a back condition.  The diagnosis was right knee meniscectomy with degenerative join disease (DJD).  The Veteran reported that his last job was as an auditor which involved sitting all day long and that while sitting caused increased aching his knee condition did not affect his work.  The Veteran reported mild interference with chores, shopping, and exercise and that he could not participate in sports.  He could do light yard work (lawn mowing) and light work and worked through the pain.  

On October 2010 VA spine examination the Veteran reported back pain "all the time" which was mild to moderate, but with severe flare-ups "every day" which caused him to be incapacitated.  He reported pain radiating down both legs.  The course since onset was noted to be progressively worse, but improved since the Veteran stopped working.  He took Tylenol with good results.  The Veteran reported flare-ups of low back pain daily which were severe and lasted 30 minutes if he stood for more than 10 minutes, walked for long periods, bent over, or twisted.  Flare-ups were relieved by lying down.  The examiner noted that during flare-ups the Veteran was incapacitated and could not walk and had to lie down.  There was no history of urinary symptoms, numbness, paresthesias, or leg or foot weakness.  The Veteran reported a history of decreased motion, stiffness, and spasm.  He reported constant moderate spine pain that radiated down both legs causing a pins and needles numbness.  The examiner noted that there were daily incapacitating episodes lasting 30 minutes, but no prolonged episodes since the Veteran quit working in 2008.  The Veteran's posture was normal, he had an antalgic gait, and there was lumbar flattening but no ankylosis.  There was pain with motion and tenderness on the right.  Range of motion testing of the spine revealed forward flexion to 65 degrees, extension to 15 degrees, left lateral flexion to 10 degrees, left lateral rotation and right lateral flexion to 20 degrees, and right lateral rotation to 30 degrees with objective evidence of pain on active motion.  There were no additional limitations on repetitive motion.  Ankle jerk was absent bilaterally.  Peripheral nerves were normal to vibration, position, pain or pinprick, and light touch, without dysesthesias.  The examiner reported that there were incapacitating episode due to intervertebral disc syndrome.  The Veteran reported that when he was working he had an increase in incapacitating flare-ups which caused him to miss work.  Effects on occupational activities included decreased mobility and pain, no prolonged walking, standing, or sitting or bending.  The Veteran was independent in his activities of daily living.  

Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

	Right Knee

Multiple Codes are potentially applicable to evaluation of knee disabilities.  The rating schedule permits assignment of separate evaluations for instability and limitations of motion or arthritis; different planes of motion may also be compensated separately.  Currently, the Veteran is assigned a 10 percent evaluation for subluxation/lateral instability under Code 5257, a rating which has been in effect since August 20, 1976.  As the 20 year threshold has come and gone, this rating is protected under 38 C.F.R. § 3.951(b).

Under the protected rating under Code 5257, the rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

While the Veteran reported perceptions of instability and buckling of the right knee, instability testing on VA examinations was consistently negative and is not otherwise shown in the medical evidence.  As recurrent subluxation or lateral instability are not objectively shown based on clinical testing at any time during the appeal period, the right knee disability does not warrant the next higher (20 percent) rating under Code 5257.  The Veteran's subjective reports of a sensation of giving way or instability are competent evidence of actual instability or subluxation; the Veteran has not reported falls or actual collapses of the knee, which he would be competent to report.  

The Board has additionally considered the other potentially applicable Codes for evaluation of knee disabilities.  As there is no evidence of pathology such as ankylosis, or tibia and fibula involvement, ratings under Codes 5256 and 5262 are not appropriate.  Evaluation under Codes 5258 or 5259 would constitute pyramiding, as it is the postoperative residuals of a semilunar cartilage injury which support the currently assigned 10 percent evaluation.  38 C.F.R. § 4.14.  

The sole noted manifestation not considered under Code 5257 is limitation of motion.  This may be separately compensated.  See VAOPGCPREC 23-97 (July 1997).  Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.

Extension of a leg limited to 5 degrees or less warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.  

Right knee flexion is not shown at any time during the appeal period to have been limited to less than 125 degrees, to include consideration of any functional impact from repetitive movement.  Consequently, a rating in excess of 10 percent under Code 5260 is not warranted.  Right knee extension is not shown to have been limited at all.  Extension is full and complete to 0 degrees, with no additional impairment from pain, weakness, fatigue, lack of endurance, or incoordination on repetitive motion; hence, a rating in excess of 10 percent under Code 5261 likewise is not warranted. 

As there is some limitation of motion of the knee joint shown on examination, application of Code 5003 must be considered.  Traumatic arthritis is rated as degenerative arthritis under Code 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), as it is here, a 10 percent rating is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher, 20 percent evaluation is available for x -ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Codes 5010-5003.  The knee is a major joint.  38 C.F.R. § 4.45.

At the March 2006 VA examination, measurable, if noncompensable, limitation of motion of the right knee in flexion, to 125 degrees, was noted.  However, there is no radiographic evidence of degenerative changes of the knee at that time.  Service treatment records, private treatment records, and VA examination reports are all silent with respect to x-rays.  To merit a compensable evaluation under Code 5003 for the single joint in question, both a showing of limitation of motion and x-ray evidence is required.  As only one criterion is shown, no compensable evaluation under Code 5003 may be assigned.

Such radiographic evidence was first demonstrated at the October 2010 VA examination, when degenerative narrowing and irregularity of the medial and lateral joint compartments was shown on x-ray.  However, physical examination showed no limitation of motion at that time.  Extension remained full, and flexion had recovered to 142 degrees.  The examiner noted no pain on motion, and repetitive motion testing produced no functional impairment.  Again, only one of the two required criteria are present, and no compensable evaluation under Code 5003 may be assigned.

In sum, the Veteran does not meet any of the Schedular criteria for an increased disability rating for his right knee disability at any time during the appeal period.  There is no instability or subluxation to warrant an increase under the currently applied Code 5257, and the criteria for compensable ratings under any additional knee Codes are simply not met.  Factual entitlement as well as legal permissibility are required for additional separate knee evaluations.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Rating Schedule here allows for assignment of greater evaluations than that currently assigned, for increased levels of symptomatology or manifestations of additional functional impairments.  These are simply not demonstrated here.  The Schedule fully contemplates the manifestations reported by the Veteran.  The rating criteria are adequate, and no further inquiry is required.  

	Low Back

The Veteran's service-connected low back disability has been diagnosed as lumbar spondylosis s/p L5 discectomy and spinal fusion.  As the disability involves disc impairment, either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These criteria will apply for Codes 5235-5243, unless Code 5243 is evaluated under the Formula for Rating IDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Rating disc disease under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.

For purposes of rating under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1. 

	Prior to January 26, 2007

While the Veteran has reported chronic back pain and stiffness, at no time prior to January 26, 2007 is there evidence of forward flexion of the thoracolumbar spine limited to 60 degrees or less, combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, even when taking into account additional limitations on repetitive testing.  On March 2006 VA examination forward flexion was to 70 degrees and combined range exceeded 120 degrees; lordosis, kyphosis, or other abnormal spinal contours were not shown.  As the symptoms and associated impairment of function of the low back disability fall squarely within the parameters of the criteria for the 10 percent rating assigned, and never meet (or approximate) the criteria for the next higher (20 percent) rating under the General Formula, a rating in excess of 10 percent under the General Formula criteria prior to January 26, 2007 is clearly not warranted.

Moreover, prior to January 26, 2007, there is no evidence of any incapacitating episodes.  The Veteran did report trouble getting out of bed with flare-ups, but did not report that bed rest was prescribed at any time other than the single day when he received an epidural injection.  Increased evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

      From January 26, 2007

While the Veteran has reported chronic back pain and stiffness, at no time from January 26, 2007 is there evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less or of ankylosis of the entire thoracolumbar spine, even when taking into account additional limitations on repetitive testing.  As the symptoms and associated impairment of function of the low back disability fall squarely within the parameters of the criteria for the 20 percent rating assigned, and never meet (or approximate) the criteria for the next higher (40 percent) rating under the General Formula, a rating in excess of 20 percent under the General Formula criteria from January 26, 2007 is clearly not warranted.

While the October 2010 VA examiner noted that the Veteran had incapacitating episodes and the Veteran has reported that during flare-ups he has to recline on the floor or in bed for relief, there is no evidence of record (and the Veteran does not allege otherwise) that he has ever been placed on bed rest prescribed by a physician for his back disability.  Therefore, there is no basis for applying the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes at any time during the appeal period (either prior to January 26, 2007 or from that date).

At this point it is noteworthy that neurological manifestations of a low back disability are to be separately rated (under the appropriate Diagnostic Code) and such rating is then to be combined with the rating under the General Formula, addressed above.  A February 2007 rating decision assigned the Veteran separate 10 percent ratings for neurological manifestations (radiculopathy) of the right and left lower extremities.  Again, the Veteran has not expressed disagreement with that rating, and the matters are not before the Board.  Additionally, other neurological manifestations are not shown.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321 for both stages of evaluation of the low back.  However, as the applicable criteria fully consider the current manifestations and complaints of the Veteran, and allow for yet higher Schedular evaluations than are assigned for worsened symptomatology, the Schedule is adequate, and no further discussion of extraschedular evaluation is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

      TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of determining eligibility, a "single disability" includes disabilities of a single body system or arising out of a common etiology.  38 C.F.R. § 4.16(a)(1).  

However, 38 C.F.R. § 4.16(b) provides that it is established VA policy that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled."  Where a Veteran fails to meet the Schedular eligibility criteria but is factually found to be unemployable, the case must be referred for extraschedular evaluation.

The initial question, then, is whether the Veteran's service connected disabilities render him unable to obtain or retain substantially gainful employment.  Factors to be considered include but are not limited to employment history, educational achievement, and vocational attainment. Age is not a factor. 38 C.F.R. § 4.16 .

The Veteran's service-connected disabilities include: a low back disability rated 10 percent prior to January 26, 2007 and 20 percent from that date; a right knee disability rated 10 percent, a left knee disability rated 10 percent, and radiculopathy of the left and right lower extremities rated 10 percent each.  His combined evaluation is 50 percent currently.  

The evidence here fails to show that the Veteran is unable to obtain or retain service-connected disabilities are exceptional or unusual.  While the evidence (including his lay statements) indicates that the Veteran has difficulty with prolonged standing and walking and some carrying, lifting, and bending (due to the orthopedic disabilities), there is no showing that the Veteran's service-connected disabilities alone (back and associated impairment and knee disabilities) preclude him from any regular employment (including self-paced sedentary employment of a non-physical nature with accommodations such as alternating between standing and sitting and ergonomic lumbar seating support).  On March 2006 VA general medical examination the examiner noted the Veteran's physical limitations (listed above) and also noted that the back disability (if not flared-up) and the right knee (regardless of flare-ups) did not impair his ability to perform his job; furthermore, the examiner did not suggest that the Veteran was unemployable in occupations that would meet the physical limitations outlined.  The Veteran reported that he had been able to maintain employment in the past through various coping techniques for his back disability.  Most recently he reported that in his last job as an auditor sitting caused increased aching his knee condition which did not affect his work.  Although he reported that incapacitating flare-ups of his back caused him to miss work and that his back was better since he ceased working in 2008 and received SSA disability, it is not shown that he would be unable to return to employment with the accommodations both that he and VA providers have suggested/described. 

The SSA did determine that the Veteran was unable to do significant work. However, the criteria used by the SSA in such a decision are not the same as VA criteria for an award of TDIU and the SSA determination is not binding upon VA. See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461   (1992).  SSA considers the impact on nonservice connected disabilities on employability, for example.

In summary, the evidence does not show that the Veteran's service-connected disabilities, alone, render him incapable of participating in any regular employment.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  Hence, his claim for TDIU must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for spondylolisthesis, lumbosacral spine, L-5/S-1, with spondylolysis, lumbar spine, L-5, prior to January 26, 2007, is denied. 

Entitlement to an evaluation in excess of 20 percent for spondylolisthesis, lumbosacral spine, L-5/S-1, with spondylolysis, lumbar spine, L-5, since January 26, 2007, is denied. 

Entitlement to a rating in excess of 10 percent for right knee disability is denied.

Entitlement to TDIU is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


